                                            Case 3:19-cv-05793-WHO Document 77 Filed 07/28/20 Page 1 of 3



                                       1 SELMAN BREITMAN LLP
                                         Alan B. Yuter, Esq. (SBN 101534)
                                       2 ayuter@selmanlaw.com
                                         Rachel E. Hobbs, Esq. (SBN 186424)
                                       3 rhobbs@selmanlaw.com
                                         11766 Wilshire Blvd., Sixth Floor
                                       4 Los Angeles, CA 90025-6546
                                         Tel.: (310) 445-0800 - Fax: (310) 473-2525
                                       5 Counsel for Plaintiff/Counter-Defendant ,
                                         FLORISTS’ MUTUAL INSURANCE COMPANY and
                                       6 SENTRY INSURANCE A MUTUAL COMPANY (also erroneously
                                         sued as SENTRY INSURANCE GROUP)
                                       7
                                         WILLOUGHBY, STUART, BENING & COOK
                                       8 Randall E. Willoughby, Esq. (SBN 043177)
                                         randy@wsbclawyers.com
                                       9 Alexander F. Stuart, Esq. (SBN 096141)
                                         alex@wsbclawyers.com
                                      10 50 W. San Fernando Street, Suite 400
                                         San Jose, CA 95113
    LLP




                                      11 Tel.: (408) 289-1972 -Fax: (408) 295-6375

                                      12 Counsel for Defendant/Counterclaimant,
 Selman Breitman
                   ATTORNEYS AT LAW




                                         FLORICULTURA PACIFIC, INC.
                                      13
                                                                       UNITED STATES DISTRICT COURT
                                      14
                                                          NORTHERN DISTRICT OF CALIFORNIA- SAN FRANCISCO
                                      15

                                      16 FLORISTS’ MUTUAL INSURANCE                    Case No.       Case No. 3:19-CV-05793 - WHO
                                         COMPANY,
                                      17                                               JOINT STIPULATION AND [PROPOSED]
                                                    Plaintiff,
                                      18                                               ORDER FOR DISMISSAL WITH PREJUDICE
                                              v.
                                      19
                                         FLORICULTURA PACIFIC, INC.,
                                      20
                                                    Defendant.
                                      21 FLORICULTURA PACIFIC, INC.                    Judge:         William H. Orrick
                                      22                Counter-Claimant               Comp. Filed:   09/16/2019
                                                                                       CC Filed       11/25/2019
                                      23 v.                                            FACC Filed:    01/23/2020
                                      24 SENTRY INSURANCE COMPANY, a                   SACC Filed:    04/21/2020
                                         Mutual Company; SENTRY INSURANCE
                                      25 GROUP; and FLORISTS’ MUTUAL
                                         INSURANCE COMPANY,
                                      26
                                                     Counter-Defendants.
                                      27
                                               The parties to this action, acting though counsel, and pursuant to Federal Rule of Civil
                                      28
                                                                                       1
138 44874 4848-3562-1828 .v1          29                                      Case No. 3:19-CV-05793 – WHO
                                           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                      30
                                            Case 3:19-cv-05793-WHO Document 77 Filed 07/28/20 Page 2 of 3



                                       1 Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by

                                       2 them, to the Dismissal with Prejudice of this action, including all claims and counterclaims stated

                                       3 herein against all parties, with each party to bear its own attorney’ fees and costs.

                                       4 DATED: July 27, 2020                               SELMAN BREITMAN LLP
                                       5
                                                                                            By: /s/ __________________________
                                       6                                                         ALAN B. YUTER
                                                                                                 RACHEL E. HOBBS
                                       7
                                                                                            Attorneys for Plaintiff/ Counter-defendants
                                       8                                                    FLORISTS’ MUTUAL INSURANCE
                                                                                            COMPANY and SENTRY INSURANCE A
                                       9                                                    MUTUAL COMPANY (also erroneously sued
                                                                                            as SENTRY INSURANCE GROUP)
                                      10
    LLP




                                      11
                                           DATED: July 27, 2020                             WILLOUGHBY STUART BENING & COOK
                                      12
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13                                                    By: /s/ Randall E. Willoughby ______
                                                                                                 RANDALL E. WILLOUGHBY
                                      14                                                         ALEXANDER F. STUART
                                                                                            Attorneys for Defendant
                                      15                                                    FLORICULTURA PACIFIC, INC.
                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                            2
138 44874 4848-3562-1828 .v1          29                                      Case No. 3:19-CV-05793 – WHO
                                           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                      30
                                            Case 3:19-cv-05793-WHO Document 77 Filed 07/28/20 Page 3 of 3



                                       1                                               ORDER

                                       2   The parties’ stipulation to the Dismissal with Prejudice of this action, including all claims and

                                       3 counterclaims stated herein against all parties, with each party to bear its own attorney’ fees and

                                       4 costs, is approved. The entire action, including all claims and counterclaims stated herein

                                       5 against all parties, is hereby dismissed with prejudice.

                                       6

                                       7 DATED: _July 28, 2020________                         __________________________________
                                                                                               HON. WILLIAM H. ORRICK
                                       8                                                       JUDGE OF THE UNITED STATES
                                                                                               DISTRICT COURT
                                       9

                                      10
    LLP




                                      11

                                      12
 Selman Breitman
                   ATTORNEYS AT LAW




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                           3
138 44874 4848-3562-1828 .v1          29                                      Case No. 3:19-CV-05793 – WHO
                                           JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                      30
